DETAILED ACTION
This action is in response to applicant’s amendment received on 06/15/2022. Amended claims 1, 3-5 and 7-12 are acknowledged. Claims 1-20 pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chapp et al. (US 5,826,649, herein “Chapp”) in view of Scoville et al. (US 2005/0133207, herein “Scoville”), Granetzke (US 4,960,169) and Kurachi et al. (US 4,316,503, herein “Kurachi”).
Regarding claim 1, Chapp discloses: 
a bent heat exchanger (fig. 1), comprising: 
a first header (10) and a second header (14) (fig. 1), 
each of the first header (10) and the second header (14) comprising a bent segment (40, 42, 44, 46) and a straight segment adjoining the bent segment (40, 42, 44, 46) (fig. 1),
the bent segment (40) of the first header (10) being corresponding to the bent segment (44) of the second header (14) (fig. 1);
a plurality of flat tubes (22) (fig. 2),
two ends of each flat tube (22) being connected to the first header (10) and the second header (14) respectively (fig. 2),
the plurality of flat tubes (22) being spaced apart from one another along axial directions of the first header (10) and the second header (114) (fig. 2); and
fins (30), each fin (30) disposed between adjacent flat tubes (22) (fig. 1), extending in a corrugated shape [col. 3, line 6] along a length direction of the flat tubes (22) (fig. 2), and comprising flat-straight segments and arc segments (fig. 2), each arc segment being connected between adjacent flat-straight segments (fig. 2),
wherein the first header (10) and the second header (14) each has a plurality of slots (18, 20) running through a wall thereof (fig. 1), and the flat tubes (22) pass through the slots (18, 20) to extend into the first header (10) and the second header (14), respectively (fig. 1) [col. 2, line 64 – col. 3, line 1].
Chapp does not disclose:
the first header and the second header each being provided with a plurality of protrusions arranged to an inner surface of the wall thereof,
each protrusion of the plurality of protrusions comprising an arc portion connected to an edge of a respective slot and an extension portion protruding inwards from the arc portion, 
the extension portion extending towards an interior of the first header or the second header, and
an arc radius of the arc portion being less than or equal to a thickness of the wall of the corresponding first header or second header, and greater than 0.6 times the thickness of the wall of the corresponding first header or second header.
Scoville, also directed to air-cooled heat exchangers (fig. 1) comprising headers (10, 12) with tube slots (16), flat tubes (20) passing through the slots (16), and fins (26) disposed between adjacent flat tubes (20), teaches that protrusions (18) arranged to an inner surface of header walls between each tube slots (16) are an obvious variation of flat walls (with not protrusions) between slots [par. 0042, lines 12-16]; and Granetzke teaches that protrusions (24) arranged in header walls between each tube slots (26) (fig. 2) provide increased resistance to internal fluid pressure [col. 3, lines 23-27].
Kurachi, also directed to air-cooled heat exchangers (fig. 3) comprising headers (3 plus 5 and 4 plus 5) with tube slots (where tubes -1- penetrates header plate -5-), flat tubes (1) passing through the slots, and fins (2) disposed between adjacent flat tubes (1) (figs. 3-5), teaches that it is old and known in the art to design protrusions arranged to an inner surface of header walls (5) between each tube slots (where tubes -1- penetrates header plate -5-) (clearly seen in figs 4-5) comprising: 
an arc portion (5b) connected to an edge of a respective slot (where tubes -1- penetrates header plate -5-) and an extension portion (5a’) protruding inwards from the arc portion (5b) (clearly seen in figs. 4-5), 
the extension portion (5a’) extending towards an interior of the first header (3 plus 5) (clearly seen in fig. 4), and
an arc radius (ℓ) of the arc portion (5b) being less than or equal to a thickness of the wall of the corresponding first header (5) [col. 4, lines 15-21], and greater than 0.6 times the thickness of the wall of the corresponding first header (5) (clearly seen in fig. 5, where -ℓ- is greater than 0.6 times the thickness of -5-),
for the purpose of providing an strong joint between the tube and the header plate in order to withstand mechanical load such as vibration, torsion, etc. [col. 4, lines 8-14]
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Chapp the teachings of Scoville, Granetzke and Kurachi,
to have:
the first header and the second header each being provided with a plurality of protrusions arranged to an inner surface of the wall thereof,
each protrusion of the plurality of protrusions comprising an arc portion (Scoville 18, Granetzke 24) connected to an edge of a respective slot and an extension portion (Kurachi, fig. 5) protruding inwards from the arc portion,
the extension portion (Kurachi, 5a’) extending towards an interior of the first header (Kurachi, 5) (Kurachi, fig. 4), and
an arc radius (Kurachi, ℓ) of the arc portion being less than or equal to a thickness of the wall of the corresponding first header (Kurachi, 5), and greater than 0.6 times the thickness of the wall of the corresponding first header (Kurachi, 5),
in order to provide increased resistance to internal fluid pressure, and to withstand mechanical load such as vibration, torsion, etc.



Regarding claim 2, as it applies to claim 1, above, the combination of Chapp, Scoville, Granetzke and Kurachi discloses: 
the arc radius of the arc portion (Kurachi, ℓ) located in the first header (Kurachi, 5) being less than or equal to the thickness of the wall of the first header (Kurachi, 5) [col. 4, lines 15-21], and greater than 0.6 times the thickness of the wall of the first header (Kurachi, 5) (clearly seen in Kurachi’s fig. 4), and 
the arc radius of the arc portion located in the second header being less than or equal to the thickness of the wall of the second header, and greater than 0.6 times the thickness of the wall of the second header (see also, Kurachi’s fig. 3).
Regarding claim 3-4, the combination of Chapp, Scoville, Gronetzke and Kurachi discloses:
each flat tube (Chapp, 22) of the plurality of flat tubes (Chapp, 22) passing through a respective slot (Chapp, 18, 20) of the plurality of slots (Chapp, 18, 20).
the recitations "…and is connected to the protrusions by welding" and “the flat tubes and the protrusions are connected by brazing” are considered to be product by process limitations (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the product taught by Chapp is the same as or makes the product claimed obvious, meeting this limitation of the claim. Further, welding and brazing are well known techniques to connect tubes and headers in the heat exchanger art. Chapp, for instance, discloses the tubes (22) being connected to the slots (18) of the header (10, 14) by brazing [col. 2, line 67 – col. 3, line 4].
Regarding claim 5, the combination of Chapp, Scoville, Granetzke and Kurachi discloses:
different parts of the wall of the first header (Kurachi, 3 plus 5) have different thicknesses (clearly seen in Kurachi’s figure 4, where wall -3- has a different thickness than wall -5-) and different parts of the wall of the second header (Kurachi, 4 plus 5) have different thicknesses (se also Kurachi’s fig. 3, as applies to the first header -3 plus 5- seen in fig. 4, where wall -4- has a different thickness than wall -5-).
The recitation "the slots are formed by stamping" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the product taught by the combination of Chapp, Scoville, Granetzke and Kurachi, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 6, as it applies to claims 1 and 2, above, the combination of Chapp, Scoville, Granetzke and Kurachi discloses: 
the arc radius (Kurachi, ℓ) of the arc portion located in the first header (Kurachi, 5) is less than or equal to a minimum thickness of the wall of the first header (Kurachi, 5), and greater than 0.6 times the minimum thickness of the wall of the first header (Kurachi, 5) (Kurachi, fig. 4), and 
the arc radius of the arc portion located in the second header is less than or equal to a minimum thickness of the wall of the second header, and greater than 0.6 times the minimum thickness of the wall of the second header (see also Kurachi’s fig. 3).
Regarding claim 7, Chapp discloses: 
the bent heat exchanger having a bent region (40, 42, 44, 46) and a straight region adjacent to the bent region (40, 42, 44, 46) (fig. 1), and the bent segment (40, 42, 44, 46) is arranged in the bent region (40, 42, 44, 46), and the straight segment is arranged in the straight region (clearly seen in fig. 1),
wherein the flat tubes (22) in the bent regions (40, 42, 44, 46) have a same width as the flat tube (22) in the straight regions (a review of col. 3, lines 24-48, clearly concludes that all tubes -22- have the same width).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapp, Scoville, Granetzke and Kurachi, as applies to claim 1, above, and further in view Bahel et al. (US 7,908,126, herein “Bahel”).
Regarding claim 12, Chapp discloses: 
a thickness of the fin being denoted as FT, 
the first header and the second header having an equal outer diameter and both outer diameters of the first header and the second header are denoted as OD, 
the first header and the second header having an equal wall thickness and both wall thicknesses of the first header and the second header being denoted as T, 
a width of the flat tubes being denoted as W, 
an arc radius of the fin being denoted as FR, and 
a height of the fin being denoted as FH, 
(see annotated fig. 2-CHAPP, below).

    PNG
    media_image1.png
    637
    540
    media_image1.png
    Greyscale


Chapp does not disclose:
0.01 ≤ (100ᵡFTᵡFRᵡT)/(FHᵡOD) ≤ 9.
Bahel, directed to designing heat exchangers for HVAC systems [Abs. lines 1-4], teaches that the geometry of a heat exchanger is defined by variables including fin thickness, outside diameter of headers, thickness of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs (in the case of a wave fin, arc radius fin height, etc.) [col. 14, lines 33-47] for the purpose of optimizing performance of the system.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.01 ≤ (100ᵡFTᵡFRᵡT)/(FHᵡOD) ≤ 9, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, outside diameter of headers OD, thickness of headers T, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, outside diameter of headers, thickness of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 13, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0004 ≤ (100ᵡFTᵡFR)/(FHᵡOD) ≤ 0.59, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, outside diameter of headers OD, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, outside diameter of headers, thickness of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 14, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.02 ≤ (FTᵡFR)/FH ≤ 6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 15, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.002 ≤ FT/FH ≤ 0.04, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 16, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0061 ≤ FR/FH ≤ 0.6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 17, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.04 ≤ T/OD ≤ 0.25, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, outside diameter of headers OD and thickness of headers T are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including outside diameter of headers OD and thickness of headers T, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 18, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0005 ≤ FT/OD ≤ 0.015, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT and outside diameter of headers OD are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness and outside diameter of headers, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 19, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0016 ≤ FR/OD ≤ 0.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, outside diameter of headers OD, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including outside diameter of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 20, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.05 ≤ FH/OD ≤ 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, outside diameter of headers OD, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including outside diameter of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp, Scoville, Granetzke, Kurachi and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The objections to claims 1-18 are withdrawn in light of the amendments. 
The rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments and remarks.
The rejection of claims 5-6 and 8-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments and remarks.
Applicant's arguments filed 06/15/2022 have been fully considered but they do not apply to the new grounds of rejection.
For clarity, it is unclear, in pages 11-12, what the argument is regarding the remarks “’the pressure resistant domes 18 of Scoville protrude outwardly, not inwardly, and do not extend toward an interior of the first header or the second header’ and ‘the domes 24 of Granetzke do not protrude inwardly, and do not protrude toward an interior of the first header of the second header,’ as required by amended claim 1.”
First, amended claim 1 does not call for the “protrusion” (106) protruding inwardly or toward an interior of the header. Amended claim 1 calls for “an extension portion” (1062) (of the protrusion 106) protruding inwards from the “arc portion” (1061). Second, “protrusion” (106) of the instant application does not protrude inwardly or toward an interior of the header, but outwardly of the header of the heat exchanger as can be clearly seen in figure 9 of the instant application, just as the “protrusion” (18) of Scoville and the “protrusion” (24) of Granetzke.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763